PER CURIAM.
Epitomized Opinion
Published Only in Ohio Law Abstract
This was an action brought in the Municipal Court of Cleveland by Jennie Triester against Stoner for personal injuries. Stoner was the owner and operator of a restaurant in the City of Cleveland. As the plaintiff was walking by defendant’s place of business she was suddenly, without any warning, struck and injured by the swinging out in her face of a door 18 or 20 inches wide, which swung out across the sidewalk. The sidewalk was a narrow walk at this place.. The plaintiff was walking close to the building at the time The court permitted the defendant to introduce a great many photographs taken from different places over the city showing doors which opened outward. As the lower court rendered a judgment for defendant, plaintiff prosecuted error. In reversing the judgment of the lower court, the Court of Appeals held:
1. We think it clearly erroneous for the court to admit these photographs, as the question as to whether this was a nuisance or not depended on the situation at this pai-ticular place 'and the fact that there were similar doors in other places in the city did not make it any the less a nuisance.